Citation Nr: 1509837	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  12-22 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an earlier effective date prior to July 9, 2009 for the grant of service connection for PTSD.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1987 to September 1987; and from November 1990 to June 1991.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in part, granted service connection for PTSD and assigned a 50 percent evaluation effective July 9, 2009.

Thereafter, a June 2012 rating decision increased the Veteran's initial rating to 70 percent, effective from July 9, 2009.  Regardless of the RO's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran was scheduled to testify before a Veterans Law Judge in February 2015; however, he did not attend the hearing and has not given a reason for failing to appear.  The Board notes that it is at least feasible that the Veteran may currently be incarcerated; a January 2014 Report of Incarceration completed by his wife noted he was out on bond and awaiting trial at that time.  Notwithstanding, the Veteran did not notify VA at any point that he would be unavailable for his hearing, or any reason for such unavailability, including his possible incarceration.  Nor has the Veteran requested another hearing.  Thus, the Veteran's request for a hearing must be considered as having been withdrawn.  Under these circumstances, the Board has no duty to offer the Veteran another hearing opportunity.

The Board also notes that although the Veteran in his July 2010 Notice of Disagreement used the term "clear and unmistakable error" (CUE) when expressing dissatisfaction with his effective date, as will be explained below, the Board is not referring a claim of CUE to the agency of original jurisdiction (AOJ) for adjudication, because it was not plead with specificity, as is required by law.  

This record in this matter consists solely of electronic claims files and has been reviewed.  
The issue of an increased initial rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for PTSD was filed in October 2000 at the RO.  This claim was denied in a November 2001 rating decision.  The Veteran did not submit a notice of disagreement within one year of this denial.  

2. The Veteran's next claim for service connection for PTSD was filed at the RO on May 18, 2007.   The claim was denied in an October 2007 rating decision.  The Veteran submitted a Notice of Disagreement in April 2008, and an SOC was issued in January 2009.  A Substantive Appeal was not filed within 60 days of the January 2009 SOC in appeal of the October 2007 rating decision.  

3.  The Veteran's next claim for service connection for PTSD was filed at the RO on July 9, 2009.  Service connection was subsequently granted, effective July 9, 2009. 

4.  There was no informal or formal claim, or written intent to file a claim for service connection for PTSD between the January 2009 SOC and the July 9, 2009 claim for service connection.  


CONCLUSIONS OF LAW

1.  The November 2001 rating decision that denied service connection for PTSD became final.  38 U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

2.  The October 2007 rating decision that denied service connection for PTSD became final.  38 U.S.C.A. § 7105(c) (West 2002); 38. C.F.R. §§ 3.104, 20.302, 20.303, 20.1103 (2007).
3.  The requirements for an effective date earlier than July 9, 2009, for the award of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.157, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

In correspondence dated in September 2009, prior to the May 2010 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The September 2009 letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).

The Veteran's claim for an earlier effective date for the grant of service connection for PTSD arises from his disagreement with the effective date assigned following the grant of entitlement to service connection for the disability.  Once a claim is granted, it is substantiated and additional notice is not required.  Thus, any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). Furthermore, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  The Veteran was provided with VA examinations, the reports of which reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the examination reports are adequate for purposes of rendering a decision in the instant appeal as to the effective date.  See 38 CF.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise. 

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  As explained above, the Veteran has been accorded the opportunity to present evidence and argument in support of his claims, but he did not attend his requested hearing and did not provide a reason for failing to do so. Therefore, the duties to notify and assist have been met.

Analysis-Earlier Effective Date Claim

The effective date for the grant of service connection based upon an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 2014); 38 C.F.R. § 3.400(b) (2014). 

The effective date for a grant of benefits on the basis of the receipt of new and material evidence received after final disallowance, or in the case of reopened claims, is the date of the receipt of the new claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r) (2014). 

A determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if the appeal is not perfected.  38 C.F.R. § 20.1103 (2014).  

A final and binding agency decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities or except on the basis of clear and unmistakable error (CUE), as provided in 38 C.F.R. § 3.105.  38 C.F.R. § 3.104(a) (2014).  If a claimant wishes to reasonably raise CUE, "there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error...that, if true, would be clear and unmistakable error on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). 

A claim is defined as a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2014). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (2014); Norris v. West, 12 Vet. App. 413 (1999).

In October 2000 the Veteran filed a claim for PTSD.  A November 2001 rating decision denied service connection for PTSD.  The Veteran did not file a notice of disagreement with that decision within one year and the rating became final.  At no point after that did the Veteran submit any evidence that could constitute an informal claim; in fact no documentation was submitted until 2007.  

Next, in May 2007 the Veteran again filed a claim for service connection for PTSD, along with VA medical records serving as supporting evidence.  In an October 2007 rating decision, the RO denied the PTSD claim on the basis that there was no new and material evidence submitted to support his claim.  In April 2008, the Veteran filed a Notice of Disagreement; and on January 26, 2009 a statement of the case (SOC) was issued and mailed to the Veteran's address of record in Fort Lauderdale, Florida.  No substantive appeal on a VA Form 9 or otherwise was submitted by the Veteran within 60 days and the October 2007 decision became final.  

On April 13, 2009 the Veteran called VA stating that he never received the January 2009 SOC, and also noted his address had changed to a location in Tanarac, Florida.  The Veteran also stated that he wanted a copy of the SOC and an extension to file a Form 9.  On April 16, 2009, the Veteran submitted a lay statement in which he requested that a copy of his SOC be sent to his address, and stated that he was just made aware by his representative at the time that documents were being sent to an address in Mississippi, and that as a result of this error he had missed the deadline to file an appeal.  He again requested that an extension be given.  In a June 24, 2009 phone call the Veteran again stated that he never received an SOC, and that he had mailed a VA Form 9 that day, and again requested additional time to submit a timely appeal.  VA did not receive any copy of a VA Form 9 at any point around that time period.  

On July 9, 2009 VA received a request to reopen the Veteran's claim for service connection for PTSD.

First, the effective date cannot be taken back to original service connection claim in October 2000 because that claim was denied in a November 2001 rating decision which was not appealed and is therefore final.  38. C.F.R. §§ 3.104.

Next, regarding the May 2007 claim, an appeal of the October 2007 denial was never perfected with a timely substantive appeal on a VA Form 9 or otherwise, and therefore the appeal became final.  38 C.F.R. § 20.1103 (2014).  While the Veteran claims he never received a copy of his SOC and that copies were sent to Mississippi, VA never had an address in Mississippi listed on any documents sent to the Veteran; the SOC was mailed to the Veteran's address of record in Fort Lauderdale, Florida, and a copy of the SOC was also sent to the Veteran's service representative at the time, the Disabled American Veterans.  Although it appears that the Veteran had changed his address, he never notified VA at any point prior to the expiration of the 60 day VA 9 filing period; and it should be noted that "The duty to assist is not always a one-way street."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Furthermore, while the Veteran did request an extension multiple times, under 38 C.F.R. § 20.303, an extension of the 60-day appeal period for filing a substantive appeal may be granted for good cause, but a request for such extension must be in writing and must be made prior to the expiration of the time limit for filing the substantive appeal.  Here, the Veteran did not ask for an extension until April 13, 2009, well over 60 days from the January 26, 2009 SOC issuance date.  The communications from the Veteran in April and June 2009 were specific and limited to requests for copies of the SOC and an extension to file a substantive appeal; as such, they cannot be construed as a new claim for service connection for PTSD, implied or otherwise.  In support of that finding, the refiling of the Veteran's claim on July 9, 2009 intimates that the Veteran understood that he had missed his window of opportunity to file a timely substantive appeal and that he would therefore need to start the claims process again.  

Regarding whether a claim for clear and unmistakable error (CUE) has been pled, the Board notes that the Veteran stated in his July 2010 Notice of Disagreement that "Since there is a clear unmistakable error in behalf of the VA" he should be granted an earlier effective date.  However, a claim for CUE must be pled with some degree of specificity as to what the alleged error is and, unless it is the kind of error that if true would be CUE on its face, the claimant must also give persuasive reasons as to why the result of the prior determination would have been manifestly different but for the alleged error.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993); see also Phillips v. Brown, 10 Vet. App. 25 (1997).  Furthermore, where there are multiple decisions, a failure to specify the dates of the RO (or Board) decision being collaterally attacked, renders the pleading of CUE insufficient.  Mindenhall v. Brown, 7 Vet. App. 271, 275 (1994).  Here, the Veteran first states, "The rating decision of November 2, 2001 stated that I did not presented [sic] specific details in supporting an in-service stressor.  Due to the severity of my condition the recollection of my combat tour was to [sic] traumatic to remember.  As a result of my current treatment and with advised [sic] and support of my family and service organization support I was able to provide the required stressor."  The Veteran is essentially conceding that the denial of his decision was not due to an error of VA, but in fact his own failure to provide his PTSD stressor form.  Next, the Veteran states, "Also during the process of my claim it was misplaced and the required documentation was never received by me."  The Veteran does not state which rating decision he is contesting.  Therefore, while the Veteran used the term "clear and unmistakable error" he did not plead with specificity an error on the part of the VA that can be construed as a claim for CUE.  See Fugo, supra.    

As such, the proper effective date for the grant of service connection for the PTSD is the date of the most recent claim for service connection, which in this case is July 9, 2009.  Prior to that date, all previously denied claims had become final.  For all the foregoing reasons, the preponderance of the evidence is against the claim for an effective date prior to July 9, 2009 for the grant of service connection for PTSD, and there is no doubt to be otherwise resolved.


ORDER

An effective date prior to July 9, 2009 for the grant of service connection for PTSD is denied.


REMAND

The Veteran essentially contends that he is entitled an initial rating greater than 70 percent for his service-connected PTSD.

First, there are outstanding VA medical center (VAMC) treatment records.  In the June 2012 Statement of the Case (SOC) it is noted that the evidence reviewed includes records from the Broward VA Outpatient Center through June 18, 2012.  Furthermore, the May 2012 VA examination notes VA treatment records from November 2011 in its review of relevant mental health history.  The electronic claims file; however, does not contain these recent records, and only contains VAMC records up to February 2010, other than the most recent VA examination.  Therefore, upon remand these records should be obtained, as well as any other updated VAMC records.  

Next, in September 2009, the Veteran submitted authorization for VA to obtain records from the Fort Lauderdale Vet Center, and in October 2009 VA sent requests to the Vet Center for the Veteran's records.  In November 2009, the Vet Center replied that the Veteran had not received treatment at the Center; however, a letter was sent from a readjustment counselor there, also in November 2009, stating that the Veteran had in fact has been receiving services there since April 2009, and summarizing the Veterans symptoms.  Although this summary has been provided, VA should again contact the Vet Center and ask them provide all available treatment records pertaining to the Veteran's PTSD.  

Last, the May 2010 rating decision and June 2012 SOC list medical records from a Dr. K.B. dated April 23, 2009 through September 8, 2009.  While the April 2009 records are associated with the electronic claims file, the files dated after that are not.  Upon remand these files should be associated with the electronic claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate updated relevant VAMC treatment records, specifically including those from February 2010 onwards, with the electronic claims file.  

2.  With appropriate authorization from the Veteran, obtain and associate with the claims file all private medical records pertaining to the Veteran's PTSD not currently of record, specifically to include the Veteran's Fort Lauderdale Vet Center records from April 2009 onwards, and his treatment records from Dr. K.B. from April 23, 2009 to September 8, 2009.  

All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records VA is unable to secure these records, it must notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond. 

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


